Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                               PEOPLE v HARDY
                                               PEOPLE v GLENN

       Docket Nos. 144327 and 144979. Argued May 8, 2013 (Calendar Nos. 2 and 3). Decided
       July 29, 2013.

               Donald Michael Hardy was convicted in the Oakland Circuit Court following his plea of
       guilty to one count of carjacking, MCL 750.529a, and was sentenced by the circuit court,
       Michael D. Warren, Jr., J., to 12 to 50 years’ imprisonment. When scoring the sentencing
       guidelines, the circuit court, assessed 50 points for offense variable (OV) 7 (aggravated physical
       abuse), MCL 777.37, accepting the prosecution’s argument that Hardy’s act of displaying a
       shotgun during the carjacking, coupled with pointing it at the victim and “racking” it, constituted
       conduct designed to substantially increase the fear and anxiety the victim suffered during the
       offense; defense counsel agreed to the score assessed. Hardy filed a motion for resentencing,
       challenging the OV scoring and claiming ineffective assistance of counsel, which the circuit
       denied. Hardy filed a delayed application for leave to appeal in the Court of Appeals, SHAPIRO,
       P.J., and SAWYER and HOEKSTRA, JJ., which the majority denied for lack of merit on the grounds
       presented; SHAPIRO, P.J., would have remanded for resentencing on the basis that OV 7 was not
       properly scored. Unpublished order of the Court of Appeals, entered November 18, 2011
       (Docket No. 306106). The Supreme Court granted Hardy’s application for leave to appeal. 491
       Mich 934 (2012).

              Devon DeCarlos Glenn, Jr. was convicted in the Jackson Circuit Court following his
       pleas of guilty to armed robbery, MCL 750.529, and felonious assault, MCL 750.82, and was
       sentenced by the circuit court, John G. McBain, J., to 15 to 30 years’ imprisonment for the armed
       robbery conviction and 18 to 48 months’ imprisonment for the felonious assault conviction.
       When scoring the sentencing guidelines, the circuit court assessed 50 points for OV 7 over
       defense counsel’s objection, concluding that Glenn’s actions when robbing a gas station
       convenience store of striking the employees with the butt of his weapon was intended to make
       the employees afraid and to move faster, which constituted conduct designed to substantially
       increase the fear and anxiety the victims suffered during the offense. The Court of Appeals,
       BECKERING, P.J., and OWENS and SHAPIRO, JJ., vacated defendant’s sentence and remanded for
       resentencing, concluding that although Glenn’s conduct used more violence than was strictly
       necessary to complete an armed robbery, it was not egregious enough in relation to the other
       conduct listed in MCL 777.37(1)(a) to justify the assessment of 50 points for OV 7. 295 Mich
       App 529, 536 (2012). The Supreme Court granted the prosecution’s application for leave to
       appeal. 491 Mich 934 (2012).
     In an opinion by Justice VIVIANO, joined by Chief Justice YOUNG and Justices
MARKMAN, KELLY, ZAHRA, and MCCORMACK, the Supreme Court held:

        Fifty points are properly assessed under OV 7, in part, for conduct that was intended to
make a victim’s fear or anxiety greater by a considerable amount. The relevant questions are (1)
whether the defendant engaged in conduct beyond the minimum required to commit the offense;
and if so (2) whether the conduct was intended to make a victim’s fear or anxiety greater by a
considerable amount.

        1. On appeal, a circuit court’s sentencing guidelines’ factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence. Whether the
determined facts are adequate to satisfy the scoring conditions prescribed by statute is a question
of statutory interpretation that is reviewed de novo.

        2. A trial court may assess 50 points under OV 7, MCL 777.37(1)(a), if a victim was
“treated with sadism, torture, or excessive brutality or conduct designed to substantially increase
the fear and anxiety a victim suffered during the offense.” A defendant’s conduct does not have
to be similarly egregious to “sadism, torture, or excessive brutality” for OV 7 to be scored at 50
points. Rather, the second “or” in the MCL 777.37(1)(a) phrase, indicates that the “conduct
designed” language is an independent clause that has a meaning independent of the first three
actions that justify an assessment of 50 points for OV 7. Fifty points are properly assessed for
conduct that was intended to make a victim’s fear or anxiety greater by a considerable amount.
Absent an express prohibition, courts may consider conduct inherent in a crime when scoring
offense variables. The relevant questions are (1) whether the defendant engaged in conduct
beyond the minimum required to commit the offense; and if so (2) whether the conduct was
intended to make a victim’s fear or anxiety greater by a considerable amount. The circuit court
must first determine a baseline for the amount of fear and anxiety experienced by a victim of the
type of crime or crimes at issue and consider: (1) the severity of the crime, (2) the elements of
the offense, and (3) the different ways in which those elements can be satisfied. The court must
then determine the fear or anxiety associated with the minimum conduct necessary to commit the
offense and compare it with the actual record evidence of the crime and how it was committed to
determine whether the defendant’s conduct went beyond the minimum necessary to commit the
crime and whether it was more probable than not that such conduct was intended to increase the
victim’s fear or anxiety by a considerable amount.

        3. The circuit court did not err by assessing 50 points for OV 7 in Hardy. A
preponderance of the evidence shows that Hardy’s action of “racking” the shotgun while
pointing it at the victim, when merely displaying the weapon or pointing it at the victim was
sufficient to complete the crime, was designed to substantially increase the fear of his victim
beyond the usual level that accompanies a carjacking, to the point where he feared imminent
death. Hardy’s trial counsel was not ineffective for failing to object to the scoring of OV 7
because such a motion would have been meritless.

      4. The circuit did not err by assessing 50 points for OV 7 in Glenn and the Court of
Appeals erred by vacating Glenn’s sentence on this basis. Glenn’s conduct of threatening the
employees with what appeared to be a sawed-off shotgun and using it to strike them in the head
in the course of an armed robbery went beyond that which was necessary to commit the crime,
and the conduct was designed to increase the fear of his victims by a considerable amount.

       Hardy affirmed.

        In Glenn, Court of Appeals decision reversed and case remanded to the circuit court for
reinstatement of the judgment of sentence.

        Justice MCCORMACK, concurring, joined the majority opinion in full, but wrote
separately to encourage the Legislature to amend MCL 777.37, OV 7, to define or more clearly
articulate its intent when it included the “conduct designed” language in this offense variable.
The potential for subjectivity in scoring OV 7 is likely to cause disparate sentencing outcomes
for defendants, which is contrary to the goal of uniformity set by the Legislature when the
guidelines were adopted.

        Justice CAVANAGH, concurring in part and dissenting in part, agreed with the majority’s
clarification of the standard of review for sentencing guidelines scoring issues. He disagreed
with the majority’s interpretation of OV 7 and would have held that the “conduct designed”
language of OV 7 must be interpreted in light of the other three categories under which OV 7 can
be scored and thus must be of the same class as sadism, torture, and excessive brutality. In
reaching its decision, the majority ignored the legislative history of OV 7, and failed to consider
both the entirety of the statute and the statutory scheme of all offense variables, MCL 777.31 et
seq.




                                    ©2013 State of Michigan
                                                                        Michigan Supreme Court
                                                                              Lansing, Michigan
                                                  Chief Justice:          Justices:



Opinion                                           Robert P. Young, Jr. Michael F. Cavanagh
                                                                       Stephen J. Markman
                                                                       Mary Beth Kelly
                                                                       Brian K. Zahra
                                                                       Bridget M. McCormack
                                                                       David F. Viviano

                                                                   FILED JULY 29, 2013

                             STATE OF MICHIGAN

                                      SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                         No. 144327

 DONALD MICHAEL HARDY,

               Defendant-Appellant.



 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                         No. 144979

 DEVON DECARLOS GLENN, JR.,

               Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 VIVIANO, J.
        In these consolidated cases, we consider the proper assessment of points under

offense variable (OV) 7 (aggravated physical abuse).1 Specifically, our focus is on what

type of conduct under OV 7 constitutes “conduct designed to substantially increase the

fear and anxiety a victim suffered during the offense.”2 In both cases, the circuit courts

concluded that the defendants’ respective conduct supported assessing 50 points for OV 7

pursuant to MCL 777.37(1)(a). We conclude that the plain meaning of the phrase

“conduct designed to substantially increase the fear and anxiety a victim suffered during

the offense” encompasses both defendant Hardy’s act of racking a shotgun during a

carjacking and defendant Glenn’s violent behavior during an armed robbery.

Accordingly, we affirm the circuit court’s scoring decision in Hardy. In Glenn, we

reverse the judgment of the Court of Appeals and remand the case to the circuit court for

reinstatement of defendant Glenn’s July 22, 2010 judgment of sentence.

                        I. FACTS AND PROCEDURAL HISTORY

                                 A. PEOPLE v HARDY

        In July 2010, defendant Hardy and an accomplice approached a man, who had just

exited his car. Hardy pointed a shotgun at the man, racked it,3 and demanded that the

man give him everything he had. The man grabbed the barrel of the shotgun and tried to



1
    MCL 777.37.
2
    MCL 777.37(1)(a).
3
 To “rack” a shotgun is to pull the slide of the weapon along the forestock, then push it
back to its original position. See United States Army Technical Manual 9-1005-338-
13&P, “Mossberg 12-Guage Shotgun Model 500/590,” 0004 00-2 (2005).



                                            2
wrench it out of Hardy’s grasp, but Hardy overpowered him, and Hardy and his

accomplice drove off in the man’s vehicle. Police arrested both men a few hours later.

        Hardy pleaded guilty to one count of carjacking.4 At sentencing, the prosecutor

argued that the circuit court should assess 50 points for OV 7 because Hardy had not only

displayed a shotgun, but had also pointed it at the victim and racked it. The prosecutor

claimed that the act of racking a shotgun was “conduct designed only to threaten the

victim with immediate violent death.” Defense counsel agreed to the scoring, stating, “I

cannot argue with that, your Honor.” Accordingly, the circuit court assessed 50 points

for OV 7 and sentenced Hardy to 12 to 50 years’ imprisonment.

        Hardy filed a motion for resentencing, challenging the OV 7 scoring and claiming

that defense counsel had been constitutionally ineffective for consenting to it. The circuit

court denied the motion, concluding that the 50-point score under OV 7 was proper and

that defense counsel was not constitutionally ineffective. After Hardy filed a delayed

application for leave to appeal in the Court of Appeals, a majority of the panel denied

leave for lack of merit in the grounds presented.5 However, the dissenting judge would

have remanded for resentencing on the ground that the circuit court incorrectly scored

OV 7.




4
    MCL 750.529a.
5
 People v Hardy, unpublished order of the Court of Appeals, entered November 18, 2011
(Docket No. 306106).



                                             3
         We granted leave to consider whether the circuit court erroneously assessed 50

points for OV 7 because Hardy racked the shotgun during the carjacking and whether

defense counsel was ineffective for waiving this issue.6

                                  B. PEOPLE v GLENN

         In August 2009, defendant Glenn and an accomplice entered a gas station

convenience store. He carried what two store employees later described as a “sawed-off

shotgun.”7 Glenn ordered one of the employees to approach the front counter. As the

employee did so, Glenn struck him in the back of the head with the butt of the weapon.

The blow was so forceful that it knocked him to the ground. Glenn then forced both

employees behind the counter and demanded money, which Glenn grabbed out of the

cash register and safe. He hit the second employee in the side of the head with the butt

of his weapon before fleeing with his accomplice in a waiting getaway car. Soon

afterward, police stopped the getaway car and arrested Glenn. Neither employee suffered

any injuries.

         Glenn pleaded guilty to one count of armed robbery8 and one count of assault with

a dangerous weapon.9 At sentencing, the prosecutor argued that striking the employees


6
    People v Hardy, 491 Mich 934 (2012).
7
 In fact, the weapon was an “airsoft” gun that was designed to look like a real firearm.
Airsoft guns shoot plastic pellets, rather than live ammunition. An-Hung Yao v Indiana,
975 NE2d 1273, 1275, n 1 (Ind, 2012).
8
    MCL 750.529.
9
 MCL 750.82. This latter charge resulted from Glenn pointing his airsoft gun at an off-
duty corrections officer who had pursued Glenn as he fled the gas station.



                                             4
with the weapon was designed to “get them to move faster, to be afraid,” and that this

was sufficient to assess 50 points for OV 7 because it involved “conduct designed to

substantially increase the fear and anxiety a victim suffered during the offense.” The

circuit court agreed with the prosecutor and assessed 50 points for OV 7 over defense

counsel’s objection. The circuit court then sentenced defendant to 15 to 30 years’

imprisonment for the armed robbery and 18 to 48 months’ imprisonment for the felonious

assault.10

           In a published opinion, the Court of Appeals vacated defendant’s sentence and

remanded for resentencing.11       The Court acknowledged that Glenn, by striking the

employees, used more violence than was “strictly necessary” to complete an armed

robbery.12 But the Court of Appeals concluded that the circuit court erred because OV 7

was only “meant to be scored in particularly egregious cases involving torture, brutality,

or similar conduct designed to substantially increase the victim’s fear, not in every case

in which some fear-producing action beyond the bare minimum necessary to commit the

crime was undertaken.”13




10
  The Court of Appeals incorrectly stated that Glenn’s armed robbery sentence was 18 to
30 years in prison. People v Glenn, 295 Mich App 529, 530; 814 NW2d 686 (2012).
11
     Id. at 536.
12
     Id.
13
     Id.



                                             5
         We granted leave to appeal to consider whether the circuit court erroneously

assessed 50 points for OV 7 because Glenn committed “assaultive acts beyond those

necessary to commit the offense.”14

                              II. STANDARD OF REVIEW

         We take this opportunity to clarify the applicable standards of review for a

sentencing guidelines scoring issue. In Glenn, the Court of Appeals stated that an

appellate court “reviews a trial court’s scoring of the sentencing guidelines to determine

whether the trial court properly exercised its discretion and whether the record evidence

adequately supports a particular score.”15 This is an imprecise statement of applicable

law.

         As we have explained before, the abuse of discretion standard formerly

predominated in sentencing review.16 But when the Legislature enacted the sentencing

guidelines in 1998, it prescribed detailed instructions for imposing sentences, thereby

reducing the circumstances under which a judge could exercise discretion during

sentencing.17 Under the sentencing guidelines, the circuit court’s factual determinations

are reviewed for clear error and must be supported by a preponderance of the evidence.18


14
     People v Glenn, 491 Mich 934 (2012).
15
     Glenn, 295 Mich App at 532.
16
     People v Babcock, 469 Mich 247, 253-254; 666 NW2d 231 (2003).
17
  Id. at 255. Now, under the sentencing guidelines, the abuse of discretion standard only
applies when an appellate court reviews a circuit court’s conclusion that there was a
“substantial and compelling reason” to depart from the guidelines. Id. at 265.
18
     People v Osantowski, 481 Mich 103, 111; 748 NW2d 799 (2008). Several recent Court


                                            6
Whether the facts, as found, are adequate to satisfy the scoring conditions prescribed by

statute, i.e., the application of the facts to the law, is a question of statutory interpretation,

which an appellate court reviews de novo.19

         In these cases, we review for clear error the factual findings that the defendants’

conduct was designed to substantially increase the fear and anxiety of their victims. We

review de novo whether these acts were sufficient to assess 50 points for OV 7.

                                       III. ANALYSIS

                          A. INTERPRETING MCL 777.37 (OV 7)

         As we have stated before, our goal in interpreting a statute “is to ascertain and give

effect to the intent of the Legislature. The touchstone of legislative intent is the statute’s

language.     If the statute’s language is clear and unambiguous, we assume that the

Legislature intended its plain meaning and we enforce the statute as written.”20

         MCL 777.37 governs OV 7. MCL 777.37(1) provides, in full:

                 (1) Offense variable 7 is aggravated physical abuse. Score offense
         variable 7 by determining which of the following apply and by assigning
         the number of points attributable to the one that has the highest number of
         points:

of Appeals decisions have stated that “[s]coring decisions for which there is any evidence
in support will be upheld.” See, e.g., People v Carrigan, 297 Mich App 513, 514; 824
NW2d 283 (2012); People v Phelps, 288 Mich App 123, 135; 791 NW2d 732 (2010);
People v Endres, 269 Mich App 414, 417; 711 NW2d 398 (2006). This statement is
incorrect. The “any evidence” standard does not govern review of a circuit court’s
factual findings for the purposes of assessing points under the sentencing guidelines.
19
     People v Babcock, 469 Mich at 253 (2003).
20
   People v Gardner, 482 Mich 41, 50; 753 NW2d 78 (2008) (quotation marks and
citations omitted).



                                                7
                (a) A victim was treated with sadism, torture, or excessive brutality
         or conduct designed to substantially increase the fear and anxiety a victim
         suffered during the offense ……………………………………….. 50
         points

                (b) No victim was treated with sadism, torture, or excessive brutality
         or conduct designed to substantially increase the fear and anxiety a victim
         suffered during the offense ………………………..…………….…. 0
         points

         A trial court can properly assess 50 points under OV 7 if it finds that a defendant’s

conduct falls under one of the four categories of conduct listed in subsection (1)(a). No

party contends that any of the first three categories (sadism, torture, or excessive

brutality) applies in these cases. Thus, our focus is on the fourth category—whether

defendants engaged in “conduct designed to substantially increase the fear and anxiety a

victim suffered during the offense.”21

         Other than “sadism,”22 the statute does not define the individual terms used in the

listed categories, so we presume that the Legislature intended for the words to have their

ordinary meaning.23 Thus, we turn to the dictionary for guidance in interpreting the terms

used in the phrase: “conduct designed to substantially increase the fear and anxiety a

victim suffered during the offense.”24




21
     MCL 777.37(1)(a).
22
     MCL 777.37(3).
23
     MCL 8.3a.
24
     People v Peals, 476 Mich 636, 641; 720 NW2d 196 (2006).



                                               8
           The phrase begins with the words “conduct designed.” “Designed” means “to

intend for a definite purpose.”25 Thus, the word “designed” requires courts to evaluate

the intent motivating the defendant’s conduct.26          Next, we come to the words

“substantially increase.”      “Substantial” means “of ample or considerable amount,

quantity, size, etc.”27 To “increase” means “to make greater, as in number, size, strength,

or quality; augment.”28 Applying these definitions to the relevant text, we conclude that

it is proper to assess points under OV 7 for conduct that was intended to make a victim’s

fear or anxiety greater by a considerable amount.29

           In Glenn, the Court of Appeals erred by ignoring the Legislature’s second use of

the word “or” in the provision at issue. MCL 777.37(1)(a), reads: “[a] victim was treated

with sadism, torture, or excessive brutality or conduct designed to substantially increase

25
     Random House Webster’s College Dictionary (2001).
26
   As in other areas of criminal law, “[i]ntent generally may be inferred from the facts and
circumstances of a case.” In re People v Jory, 443 Mich 403, 419; 505 NW2d 228
(1993). For this reason, a defendant does not have to verbalize his intentions for a judge
to find that the defendant’s conduct was designed to elevate a victim’s fear or anxiety.
Rather, a court can infer intent indirectly by examining the circumstantial evidence in the
record that was proven by a preponderance of the evidence.
27
     Random House Webster’s College Dictionary (2001).
28
     Id.
29
   We note that by the statute’s own terms, the focus is on the intended effect of the
conduct, not its actual effect on the victim. Accord People v Kegler, 268 Mich App 187,
191; 706 NW2d 744 (2005) (“Points are assessed where ‘a victim was treated with . . .
torture, or excessive brutality or conduct designed to increase’ a victim’s fear and
anxiety. The statute does not require, for instance, that ‘a victim experienced . . . torture,
or excessive brutality or conduct designed to increase’ fear and anxiety.”) (emphasis
added).



                                               9
the fear and anxiety a victim suffered[.]”30 “Or” is a word “used to indicate a disunion, a

separation, an alternative.”31 While the first “or” may be interpreted as linking the first

three categories in a common series, the second “or” separates the last OV 7 category

from the series that precedes it. Thus, the use of “or” before the phrase “conduct

designed” shows that this phrase is an independent clause that has an independent

meaning. The Court of Appeals in Glenn therefore erred by interpreting the statute in a

manner inconsistent with its plain meaning.

         The Court of Appeals also erred in Glenn to the extent it concluded that

“circumstances inherently present in the crime must be discounted for purposes of

scoring an OV.”32 To the contrary, absent an express prohibition, courts may consider

conduct inherent in a crime when scoring offense variables. The sentencing guidelines

explicitly direct courts to disregard certain conduct inherent in a crime when scoring OVs


30
     Emphasis added.
31
     Mich Pub Serv Co v City of Cheboygan, 324 Mich 309, 341; 37 NW2d 116 (1949).
32
  Glenn, 295 Mich App at 535. The Court of Appeals relied on People v Hunt, 290 Mich
App 317; 326; 810 NW2d 588 (2010), for this proposition. In Hunt, the Court of Appeals
reviewed a defendant’s OV 7 score for his actions during a series of kidnappings and
assaults, and it correctly noted that “unlike OV 1, OV 2, and OV 3, OV 7 does not state
that ‘[i]n multiple offender cases, if 1 offender is assessed points for [the applicable
behavior or result], all offenders shall be assessed the same number of points.’” Id.
Likewise, the court also noted in Hunt that, MCL 777.38(2)(b) provides that,
“[t]ransportation to a place of greater danger is appropriately scored under OV 8, but
must be given a score of zero points when, as here, the sentencing offense is kidnapping.”
Id. But these observations do not establish the rule that the Court of Appeals stated in
Glenn because they are properly understood as exceptions to the general rule that such
conduct may be considered. People v Gibson, 219 Mich App 530, 534; 557 NW2d 141
(1996).



                                              10
1, 3, 8, 11, and 13.33 In all other cases, “the Sentencing Guidelines allow a factor that is

an element of the crime charged to also be considered when computing an offense

variable score.”34 It was error for the Court of Appeals to state or imply otherwise in

Glenn.

         However, we agree with the Court of Appeals that “[a]ll . . . crimes against a

person involve the infliction of a certain amount of fear and anxiety.”35 Since the

“conduct designed” category only applies when a defendant’s conduct was designed to

substantially increase fear, to assess points for OV 7 under this category, a court must

first determine a baseline for the amount of fear and anxiety experienced by a victim of

the type of crime or crimes at issue. To make this determination, a court should consider

the severity of the crime,36 the elements of the offense, and the different ways in which

those elements can be satisfied.      Then the court should determine, to the extent

practicable, the fear or anxiety associated with the minimum conduct necessary to

commit the offense.37 Finally, the court should closely examine the pertinent record


33
  MCL 777.31(2)(e); MCL 777.33(2)(d); MCL 777.38(2)(b); MCL 777.41(2)(c); MCL
777.43(2)(e).
34
     Gibson, 219 Mich App at 534.
35
     Glenn, 295 Mich App at 536.
36
   OV 7 is scored for all offenses classified as “crimes against a person.” MCL
777.22(1). This category of felonies encompasses a broad spectrum of crimes ranging
from those that may cause little or no fear and anxiety to a victim during the offense, to
those crimes that, by their very nature, tend to cause a great deal of fear and anxiety to a
victim during the offense.
37
  We acknowledge that courts cannot calculate this “fear baseline” with mathematical
certainty. However, such precision is not required because it merely serves as a


                                            11
evidence, including how the crime was actually committed by the defendant. As noted

above, evidence which satisfies an element of an offense need not be disregarded solely

for that reason. Instead, all relevant evidence should be closely examined to determine

whether the defendant engaged in conduct beyond the minimum necessary to commit the

crime, and whether it is more probable than not that such conduct was intended to make

the victim’s fear or anxiety increase by a considerable amount.

      In summary, we conclude that a defendant’s conduct does not have to be

“similarly egregious” to “sadism, torture, or excessive brutality” for OV 7 to be scored at

50 points, and that, absent an express statutory prohibition, courts may consider

circumstances inherently present in the crime when scoring OV 7. The relevant inquiries

are (1) whether the defendant engaged in conduct beyond the minimum required to

commit the offense; and, if so, (2) whether the conduct was intended to make a victim’s

fear or anxiety greater by a considerable amount.38




benchmark against which to measure the intended increase in fear associated with
defendant’s conduct.
38
   One purpose of the sentencing guidelines is to facilitate proportionate sentences.
People v Babcock, 469 Mich 247, 263; 666 NW2d 231 (2003). Justice CAVANAGH
believes that our holding today “would result in disproportionate sentencing” because our
interpretation of the “conduct designed” category does not require the same level of “very
egregious” conduct as the other OV 7 categories to assess 50 points. Post at 6. We
respectfully disagree. Our holding today does not conflict with the guidelines’ goal of
proportionality because it is for the Legislature, not this Court, to decide what types of
conduct warrant similar scoring under MCL 777.37.



                                            12
                                B. APPLICATION TO HARDY

           Evidence in the record, including Hardy’s own plea colloquy, established that he

pointed a shotgun at the victim and then racked it. The purpose of racking a shotgun is to

pull a new round of ammunition from the magazine tube and slide it into the firing

chamber.39 Racking the weapon makes it ready to fire.40

           We first consider whether racking the shotgun went beyond the minimum conduct

necessary to commit a carjacking. A carjacking occurs “in the course of committing a

larceny of a motor vehicle[.]”41 While doing so, a defendant must use (1) “force or

violence,” (2) “the threat of force or violence,” or (3) put “in fear any operator,

passenger, or person in lawful possession of the motor vehicle, or any person lawfully

attempting to recover the motor vehicle.”42 Hardy threatened his victim with violence by

pointing the shotgun at him and racking it, even though merely displaying the weapon or

pointing it at the victim would have been enough to issue a threat. Because Hardy took

the extra step of racking the shotgun, the circuit court correctly assesed 50 points for OV

7 as long as this conduct was designed to substantially increase the victim’s fear beyond

the usual level that accompanies a carjacking.




39
   United States Army Technical Manual 9-1005-338-13&P, “Mossberg 12-Guage
Shotgun Model 500/590,” 0004 00-2 (2005). This action would also extract and eject a
spent casing if the weapon has already been fired. Id.
40
     Id. at 0005 00-1 – 00-2.
41
     MCL 750.529a(1).
42
     Id.



                                              13
         Hardy argues that he racked the shotgun solely for the purpose of getting his

victim to comply, not to substantially increase his victim’s fear. But racking a shotgun

under these circumstances only urges compliance if doing so makes the victim fear

imminent, violent death if he or she does not comply. Hence, even if Hardy’s ultimate

goal was to provoke compliant behavior, a preponderance of the evidence shows that his

conduct was designed to substantially increase the fear of his victim beyond the usual

level that accompanies a carjacking, to the point where the victim feared imminent death.

         Because Hardy took the extra step of racking the shotgun, and because he did so to

make his victim fear that a violent death was imminent, not just possible, the circuit court

properly assessed 50 points for OV 7.

         “Ineffective assistance of counsel cannot be predicated on the failure to make a

frivolous or meritless motion.”43 Because the circuit court properly scored OV 7, any

objection to the court’s assessment of points would have been meritless. As a result,

Hardy’s counsel did not provide ineffective assistance by failing to object to the scoring.

                              C. APPLICATION TO GLENN

         Turning to Glenn’s case, we begin again by considering whether he went beyond

the minimum conduct necessary to commit an armed robbery.44 To commit this crime, a


43
     People v Riley (After Remand), 468 Mich 135, 142; 659 NW2d 611 (2003).
44
  The sentencing court based its OV 7 scoring exclusively on Glenn’s conduct during the
armed robbery, not on his conduct during the subsequent felonious assault. In addition,
the prosecutor does not argue that the conduct underlying the felonious-assault conviction
merited OV 7 scoring. Accordingly, we do not consider whether that conduct could have
formed an independent basis for scoring OV 7 in Glenn’s case.



                                             14
defendant must engage “in conduct proscribed under [MCL 750.530,]” Michigan’s

robbery statute, which criminalizes using “force or violence against any person who is

present” at a larceny or assaulting or putting “the person in fear[,]” “in the course of

committing a larceny.”45 To commit an armed robbery, the defendant must also either (1)

possess “ a dangerous weapon or an article used or fashioned in a manner to lead any

person present to reasonably believe the article is a dangerous weapon,” or (2) represent

“orally or otherwise that he or she is in possession of a dangerous weapon[.]”46 To rob

the convenience store, Glenn could have simply put the victims in fear by orally

representing that he had a weapon. Instead, he chose to threaten the victims with what

appeared to be a sawed-off shotgun, and then used it to strike two different victims in the

head. Hence, Glenn’s conduct went beyond that necessary to commit an armed robbery.

        We next consider whether this conduct was designed to increase the fear or

anxiety of the victims by a considerable amount. By striking the employees in the head,

knocking one to the ground, and forcing both of them behind the store counter, Glenn

demonstrated to his victims that he was willing to follow through on his threat to harm

them, and he placed them in a place of increased vulnerability, where escape was almost

impossible. It is more probable than not that Glenn, like Hardy, engaged in this conduct

to frighten his victims into compliance. We can infer this from the fact that Glenn

assaulted the employees while making monetary demands. His conduct was designed to

elevate his victims’ fear from the concern that accompanies an unrealized threat (the fear

45
     MCL 750.529; MCL 750.530.
46
     MCL 750.529.



                                            15
that a criminal will become violent), to the concern that accompanies actualized violence

(the fear that an attacker’s blows will cause injury or death).         This constitutes a

considerable amount of additional fear.

      Because Glenn’s conduct went beyond that necessary to effectuate an armed

robbery, and because he intended for his conduct to increase the fear of his victims by a

considerable amount, the Court of Appeals erred by holding that the circuit court

incorrectly assessed 50 points for OV 7.

                                  IV. CONCLUSION

      We hold that because a preponderance of the evidence established that Hardy

racked a shotgun to increase the fear of his victim by a considerable amount, the circuit

court properly assessed 50 points for OV 7 by finding that Hardy’s conduct of racking a

shotgun while pointing it at the victim constituted “conduct designed to substantially

increase the fear and anxiety a victim suffered during the offense.” Accordingly, we

affirm the circuit court’s assessment of 50 points for OV 7 in Hardy.

      We further hold that because a preponderance of the evidence established that

Glenn struck two victims with the butt of what appeared to be a sawed-off shotgun,

knocked one victim to the ground, and forced both victims behind a store counter to make




                                           16
them fear imminent, serious injury or death, the circuit court appropriately assessed 50

points for OV 7. In Glenn, we reverse the Court of Appeals and remand the case to the

circuit court for reinstatement of the judgment of sentence.


                                                        David F. Viviano
                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly
                                                        Brian K. Zahra
                                                        Bridget M. McCormack




                                            17
                            STATE OF MICHIGAN

                                     SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                            No. 144327

DONALD MICHAEL HARDY,

              Defendant-Appellant.



PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

v                                                            No. 144979

DEVON DECARLOS GLENN, JR.,

              Defendant-Appellee.


MCCORMACK, J. (concurring).
       I join Justice VIVIANO’s opinion in full because I believe that it goes as far as it

can to provide the best possible guidance for trial courts charged with applying the

statutory language at issue in this case. I write separately to encourage the Legislature to

amend MCL 777.37, offense variable (OV) 7, to define, or more clearly articulate its

intent in including, the language “conduct designed to substantially increase the fear and

anxiety a victim suffered during the offense.”
         The Legislature adopted the sentencing guidelines to promote uniformity in

sentencing.1 However, in my view, the potential for subjectivity inherent in the “conduct

designed” language is likely to cause disparate outcomes for criminal defendants in this

state even with the guiding principles today’s decision provides.          Such a result is

troubling. Given that scoring OV 7 is an all-or-nothing proposition—zero points versus

50 points—and that a 50-point increase in a defendant’s OV score is likely to result in a

significant increase in a defendant’s minimum sentence, the need for clarity and

consistency in its scoring is paramount if courts are to administer justice.        As the

Legislature appears poised to revisit the sentencing guidelines in the near future,2 I

believe that these cases illustrate that OV 7 is an excellent example of one area that could

benefit from further scrutiny and hopefully, further elucidation.

         We are charged with interpreting the law as it exists, however, and I believe that

Justice VIVIANO’s opinion faithfully does so with as much clarity as the statutory

language permits. I therefore join the majority opinion in its entirety.



                                                         Bridget M. McCormack




1
    People v Smith, 482 Mich 292, 312; 754 NW2d 284 (2008).
2
  See, e.g., Gary Heinlein, New Michigan Prison Sentencing Guidelines Under Review,
Detroit News 
(accessed July 17, 2013).



                                             2
                            STATE OF MICHIGAN

                                     SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                            No. 144327

DONALD MICHAEL HARDY,

              Defendant-Appellant.



PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

v                                                            No. 144979

DEVON DECARLOS GLENN, JR.,

              Defendant-Appellee.


CAVANAGH, J. (concurring in part, dissenting in part).
       I concur with the majority that the proper standard of review under the sentencing

guidelines is that the trial court’s factual determinations are reviewed for clear error and

must be supported by a preponderance of the evidence. People v Osantowski, 481 Mich

103, 111; 748 NW2d 799 (2008).

       I respectfully dissent from the majority’s interpretation of offense variable (OV) 7,

MCL 777.37, however, because I believe that the majority errs by holding that the phrase

“conduct designed to substantially increase the fear and anxiety a victim suffered during
the offense” must be interpreted without reference to the other three categories under

which OV 7 can be scored: sadism, torture, and excessive brutality. In reaching its

conclusion, the majority ignores the history of OV 7 and fails to consider not only the

entirety of MCL 777.37, but also the statutory scheme of all offense variables, MCL

777.31 et seq.    Contrary to the majority position, I would hold that the “conduct

designed” category of OV 7 should be interpreted in light of the other three categories

within the statute, and thus must be of the same class as sadism, torture, and excessive

brutality.

                     I. SENTENCING GUIDELINES GENERALLY

       The current sentencing guidelines, MCL 777.1 et seq., were enacted in 1998. The

purpose of the sentencing guidelines is to facilitate proportionate sentencing. People v

Smith, 482 Mich 292, 305; 754 NW2d 284 (2008). The sentencing guidelines take into

account the severity of a criminal offense along with the offender’s criminal history and

thereby determine an appropriate proportionate sentencing range. Id. The minimum

sentence is scored on grids categorized by the offense class as found in MCL 777.11 et

seq. See MCL 777.21. Each grid is comprised of OV score ranges and prior record

variable (PRV) level ranges. See MCL 777.61 et seq. The OV score is calculated by

adding all the scores of all the applicable OVs. MCL 777.21(a). The upper-most range

on each of the several charts is “100+ points,” and, therefore, any OV score of 100 points

or above results in the same sentencing guidelines range. Stated differently, once an

offender reaches 100 OV points, additional OV points have no direct effect on the length

of the offender’s sentence under the statutorily set guidelines.




                                              2
                                 II. HISTORY OF OV 7

      As originally enacted in 1998, MCL 777.37 (OV 7) stated:

      (1) Offense variable 7 is aggravated physical abuse. Score offense variable
      7 by determining which of the following apply and by assigning the number
      of points attributable to the one that has the highest number of points:

      (a) A victim was treated with terrorism, sadism, torture, or excessive
      brutality……………………………………………………..50 points

      (b) No victim was treated with terrorism, sadism, torture, or excessive
      brutality……………………………………………0 points

      (2) As used in this section:

      (a) ‘Terrorism’ means conduct designed to substantially increase the fear
      and anxiety a victim suffers during the offense.

      (b) ‘Sadism’ means conduct that subjects a victim to extreme or prolonged
      pain or humiliation and is inflicted to produce suffering or for the
      offender’s gratification. [Emphasis added.]

In April 2002, MCL 777.37 was amended to its current version to state:

      (1) Offense variable 7 is aggravated physical abuse. Score offense variable
      7 by determining which of the following apply and by assigning the number
      of points attributable to the one that has the highest number of points:

      (a) A victim was treated with sadism, torture, or excessive brutality or
      conduct designed to substantially increase the fear and anxiety a victim
      suffered during the offense…………………………50 points

      (b) No victim was treated with sadism, torture, or excessive brutality or
      conduct designed to substantially increase the fear and anxiety a victim
      suffered during the offense…………………………0 points

      (2) Count each person who was placed in danger of injury or loss of life as
      a victim.

      (3) As used in this section, “sadism” means conduct that subjects a victim
      to extreme or prolonged pain or humiliation and is inflicted to produce
      suffering or for the offender’s gratification. [Emphasis added.]




                                           3
Notably, before the 2002 amendment, the word “terrorism” was defined as “conduct

designed to substantially increase the fear and anxiety a victim suffers during the

offense”—the exact language of the current “conduct designed” category in the amended

version of OV 7. Concurrent with the 2002 amendment to OV 7, a new offense variable

was created, OV 20, MCL 777.49a, which directs scoring for an act of terrorism. It is

important to recognize that OV 20 incorporates a different definition for “act of

terrorism” than that which existed for “terrorism” in the preamendment version of OV 7.

Under OV 20, an “act of terrorism” is defined by referring to the definition set forth in

the Michigan Anti-Terrorism Act, MCL 750.543b, which was also enacted in 2002. 1

         The enactment of MCL 750.543b, the amendment of OV 7, and the enactment of

OV 20 were part of comprehensive changes made by the Legislature in response to the

September 11, 2001, attacks. 2002 PA 113, 137; see also, Woodside & Gershel, The

USA Patriot Act and Michigan’s Anti-Terrorism Laws: New Anti-Terrorism Laws Make

Sweeping Changes, 82 Mich B J 20 (2003) (describing the key components of both



1
    An act of terrorism is defined under MCL 750.543b as follows:

         (a) “Act of terrorism” means a willful and deliberate act that is all of the
         following:

         (i) An act that would be a violent felony under the laws of this state,
         whether or not committed in this state.

         (ii) An act that the person knows or has reason to know is dangerous to
         human life.

         (iii) An act that is intended to intimidate or coerce a civilian population or
         influence or affect the conduct of government or a unit of government
         through intimidation or coercion.



                                               4
Michigan and Federal legislation passed in response to 9/11); 2B Gillespie, Michigan

Criminal Law & Procedure (2d ed), § 38A:1, pp 521-528 (summarizing the antiterrorist

legislation passed by Michigan in response to 9/11).         The changes also reflect a

conceptual shift in the meaning of “terrorism.”        Young, Defining Terrorism: The

Evolution of Terrorism as a Legal Concept in International Law and its Influence on

Definitions in Domestic Legislation, 29 BC Int’l & Comp L Rev 23, 30 (2006)

(explaining that “terrorism,” traditionally a term of political stigmatization, is evolving

into a complex legal term); see also Hardy & Williams, What is “Terrorism”?: Assessing

Domestic Legal Definitions, 16 UCLA J Int’l L & Foreign Aff 77, 155 (2011) (explaining

that various international bodies have developed their respective definitions of

“terrorism”).

                        III. STATUTORY ANALYSIS OF OV 7

       To begin with, I agree with the majority that the phrase “conduct designed” in OV

7 “requires courts to evaluate the intent motivating the defendant’s conduct.” Ante at 9.

Indeed, the fact that the “conduct designed” category focuses on a defendant’s intent,

whereas sadism, torture, and excessive brutality concern the nature of a defendant’s

conduct, is what gives the “conduct designed” category meaning independent of the other

three categories in OV 7. Thus, my primary disagreement with the majority lies with its

interpretation of the phrase “substantially increase the fear and anxiety a victim suffered

during the offense.”

       While it is true that our rules of statutory construction dictate that the “conduct

designed” category be interpreted as an “independent clause that has an independent




                                            5
meaning,” ante at 10, that rule is not violated by allowing the sadism, torture, and

excessive brutality categories to educate our understanding of the conduct designed

category. As explained previously, the fact that the conduct designed categories focus on

the defendant’s intent ensures that it has meaning independent of the other three

categories, which consider the nature of the defendant’s conduct.

      Moreover, we have long recognized that “[a]lthough a phrase or a statement may

mean one thing when read in isolation, it may mean something substantially different

when read in context,” and we have accordingly held that “[i]n seeking meaning, words

and clauses will not be divorced from those which precede and those which follow.” G C

Timmis & Co v Guardian Alarm Co, 468 Mich 416, 421; 662 NW2d 710 (2003) (citation

and quotation marks omitted). The importance of this rule in these cases cannot be

overstated. If the “conducted designed” language is considered without reference to the

other conduct listed in OV 7, the “conduct designed” category could be interpreted to

include conduct that differs substantially from sadism, torture, and excessive brutality

and thereby permit scoring points under OV 7 on the basis of widely divergent conduct.

In my view, this cannot be the proper interpretation of OV 7 because that approach would

result in disproportionate sentencing, contrary to one of the principal motivating factors

behind the enactment of the legislative sentencing guidelines—where sadism, torture, and

excessive brutality all speak of very egregious conduct, the majority’s interpretation of

the “conduct designed” category does not require nearly as egregious conduct by a

defendant. Therefore, in order for all four categories to have independent meaning while

also ensuring that OV 7 does not result in disproportionate sentences, the “conduct




                                            6
designed” category must be interpreted to be of the same class as sadism, torture, and

excessive brutality.

       The majority argues that this is not the proper interpretation of OV 7 because of

the presence of a second “or” in MCL 777.37(1)(a).2 Specifically, the majority explains

that “or” is a word “used to indicate a disunion, a separation, an alternative” and thus

interprets the second “or” in MCL 777.37(1)(a) to evidence the Legislature’s intent to

“separate[] the last OV 7 category from the series that precedes it.” Ante at 10. Yet when

considering the historical development of OV 7 already discussed in part II, the

majority’s heavy reliance on the second “or” in OV 7 to entirely divorce the “conduct

designed” category from the other three categories of conduct listed in OV 7 is even more

questionable.

       Although I agree with the majority that it is the Legislature’s role to determine

“what types of conduct warrant similar scoring under MCL 777.37,” ante at 12 n 38, in

my view, the history of OV 7 evidences the Legislature’s intent in crafting the current

version of MCL 777.37. As previously explained, the addition of OV 20 was part of

Michigan’s antiterrorism efforts. Adding an offense variable dedicated to addressing

terrorist activity necessitated the removal of the word “terrorism” in OV 7, which

addresses conduct of a wholly different character than OV 20.            The Legislature,

responding to the shifting legal definition of terrorism, simply replaced the word

“terrorism” with what had been the definition of terrorism under the preamendment

2
  MCL 777.37(1)(a) states in relevant part: “[a] victim was treated with sadism, torture,
or excessive brutality or conduct designed to substantially increase the fear and anxiety a
victim suffered during the offense.” Emphasis added.



                                            7
version of OV 7. The amendment, therefore, was necessary to accommodate changes in

the law outside of OV 7 and manifests the Legislature’s intent to maintain OV 7’s

preamendment meaning in light of the changing definition of “terrorism” and the addition

of OV 20. Accordingly, in my view, the Legislature did not intend to change the

meaning of OV 7 and, thus, the preamendment version of OV 7 is highly instructive in

determining the proper interpretation of the current version of the statute.

       Notably, the preamendment version of OV 7 provided a comma-delineated list

separated by a single “or,” which even the majority admits should be interpreted to link

the categories in a common series. See G C Timmis, 468 Mich at 421-422, (noting that

“words grouped in a list should be given related meaning”) (quotation marks and citation

omitted), citing Beecham v United States, 511 US 368, 371; 114 S Ct 1669; 128 L Ed 2d

383 (1994) (“That several items in a list share an attribute counsels in favor of

interpreting the other items as possessing that attribute as well.”). Terrorism, which was

statutorily given the same meaning as the current “conduct designed” category, was

included in the aforementioned list with the other three categories, and, thus, it was

intended to be given a related meaning. Accordingly, because sadism, torture, and

excessive brutality all speak of egregious conduct, I believe that the “conduct designed”

category also speaks of similarly egregious conduct. Although I recognize that when

amending OV 7 the Legislature inserted an additional “or,” I believe that the addition of

the second “or” should be given little weight in this situation. Cf. People v Harrison, 194




                                              8
Mich 363, 370; 160 NW 623 (1916).3 Therefore, the “conduct designed” category should

be given related meaning to the other three categories in the current version of OV 7.

         Additionally, the majority fails to interpret OV 7 in light of the legislative scheme

of the sentencing guidelines as a whole. MCL 777.1 et seq. First, conspicuously absent

from the majority’s analysis is any consideration of the fact that OV 7 requires the

scoring of 50 points on an all-or-nothing basis. Second, I believe that it is relevant that

the only other offense variables that have a point value as high as 50 points require either

a killing or multiple sexual penetrations during the commission of a crime. See OV 3,

MCL 777.33; OV 6, MCL 777.36; OV 9, MCL 777.39; OV 11, MCL 777.41; OV 13,

MCL 777.43. Third, none of the other four offense variables that score on an all-or-

nothing basis (as opposed to a scale depending on the severity of a defendant’s conduct)

are scored similarly to the 50 points assessed for OV 7.        In fact, the potential for 50

points under OV 7 is three times higher than any other all-or-nothing offense variable.

See, e.g., OV 4, MCL 777.34; OV 5, MCL 777.35; OV 8, MCL 777.38; and OV 14,

MCL 777.44.        In my view, these aspects of the sentencing guidelines bolster the

conclusion that the majority errs in this case.


3
    Harrison, 194 Mich at 370, held that

         “[e]very change of phraseology . . . does not indicate a change of substance
         and intent. . . . A mere change in the words of a revision will not be
         deemed a change in the law unless it appears that such was the intention.
         The intent to change the law must be evident and certain; there must be
         such substantial change as to import such intention, or it must otherwise, be
         manifest from other guides of interpretation, or the difference of
         phraseology will not be deemed expressive of a different intention.”
         [Quoting 2 Lewis Sutherland on Statutory Construction (2d ed), § 401.]



                                               9
       As previously explained, offense variables are scored in ranges that extend from 0

to 100 points; thus, scoring 50 points under OV 7 alone places a defendant halfway to the

maximum possible point total under the offense variables. Accordingly, to maintain the

principle of proportionality upon which the sentencing guidelines are based, only

particularly heinous conduct should justify scoring points under OV 7, which is

evidenced by the fact that the only other conduct that commands such a score is homicide

and multiple sexual penetrations. There can be little doubt that sadism, torture, and

extreme brutality are heinous acts that the Legislature determined warrant the heavy toll

of an all-or-nothing score of 50 points under OV 7. The fact that the first three OV 7

categories require a defendant’s conduct to be extreme, intense, or ruthless4 comports

with the high point value and inflexible nature of OV 7. Therefore, by applying the

“conduct designed” category so liberally that it is not of a similar class as sadism, torture,

and excessive brutality, the majority’s analysis ignores the statutory language and history

of OV 7, and raises grave concerns regarding the proportionality of sentencing, as Justice

MCCORMACK notes in her concurring opinion.

       On the other hand, the majority reasonably argues that the bar for scoring the

“conduct designed” category cannot be so high that the category loses all meaning in

comparison to the other categories. Accordingly, the majority’s conclusion that OV 7

requires “conduct that was intended to make a victim’s fear or anxiety greater by a

4
  See MCL 777.37(3), defining “sadism” in part as “conduct that subjects a victim to
extreme or prolonged pain . . . .” (Emphasis added). See also Merriam-Webster’s
Collegiate Dictionary (11th ed) (2011), defining “torture” as “the infliction of intense
pain . . . to punish, coerce, or afford sadistic pleasure,” and “brutal” as “grossly ruthless
or unfeeling.” (Emphasis added).



                                             10
considerable amount,” ante, at 9, appears facially reasonable, given that the phrase

“considerable amount” is derived from a dictionary definition of the word “substantially.”

However, given the majority’s refusal to consider how the other categories of conduct in

OV 7 influence the meaning of the “conduct designed” category, the phrase

“considerable amount” is of little assistance because it is rather vague in concept and too

broad in application.

       Instead, I would hold that the amendatory history of OV 7 evidences a legislative

intent that the “conduct designed” category include only conduct that is of the same class

as the other three categories of conduct listed in OV 7. Working from that premise, I

would further hold that a defendant should only be assessed points under the “conduct

designed” category of OV 7 if a preponderance of the evidence shows that the defendant

intended to substantially increase the victim’s fear and anxiety. Finally, I would hold that

only conduct that is intended to generate extreme or intense fear and anxiety beyond the

fear and anxiety that is necessary to commit the crime at issue satisfies the “substantially

increase” language in OV 7 because only extreme or intense fear and anxiety falls within

the same class as sadism, torture, and extreme brutality.

                                   IV. APPLICATION

                             A. APPLICATION TO HARDY

       In Hardy, defendant first pointed a shotgun at the victim while committing a

carjacking. When the victim failed to immediately comply with defendant’s orders,

defendant racked the shotgun. Thus, the question is whether racking the shotgun was

intended to subject the victim to extreme or intense fear and anxiety.




                                            11
       As the majority explains, to commit a carjacking, a defendant must use (1) “force

or violence,” (2) “the threat of force or violence,” or (3) put the victim “in fear.” MCL

750.529a(1). Thus, the crime of carjacking itself entails the use of force, a threat of

force, or the installation of fear in the victim.       Defendant accomplished this by

threatening the victim with violence by pointing the shotgun at the victim and then

racking the shotgun.

       Although it is true that “merely displaying the weapon or pointing it at the victim

would have been enough to issue a threat,” ante at 13, the question is whether the

singular act of racking the shotgun was sufficient to instill extreme or intense fear beyond

the fear and anxiety that is necessary to commit the carjacking. Admittedly, racking a

shotgun is intended to increase the victim’s fear, given that the act gives the impression

that the gun is ready to fire. However, I cannot reasonably conclude that a person who is

staring down the barrel of a shotgun feels any more comfort than a person who is staring

down the barrel of a shotgun that was racked in their presence. Such a view of these

situations assumes that the shotgun in the first situation was not racked at some time

before the defendant pointed it at the victim. This is not a logical assumption because

any person who finds himself or herself on the wrong end of a shotgun is likely to assume

that the gun is ready to fire and therefore “fear imminent, violent death,” ante at 14,

regardless of whether he or she observed the defendant rack the shotgun.

       Accordingly, although racking a shotgun while in the victim’s presence is

certainly deplorable conduct, I believe that in the context of a carjacking racking a

shotgun is only minimally more fear-inducing than pointing a shotgun at a victim at close

range. Therefore, defendant’s conduct was not intended to “substantially increase” the


                                            12
victim’s fear because it was not sufficient to instill extreme or intense fear beyond the

fear and anxiety that is necessary to commit the carjacking.5 Therefore, I would hold

that the trial court clearly erred by assessing 50 points under OV 7 in Hardy.

                             B. APPLICATION TO GLENN

       In Glenn, defendant struck both employees on the head with what appeared to be a

sawed-off shotgun in the course of committing an armed robbery. When defendant

struck the second employee on the head, defendant had already obtained the money and

both employees were wholly compliant. Striking the second employee once defendant

had already effectuated the crime evidenced that defendant was not merely threatening

physical harm, but was in fact willing to physically harm the employees despite their

compliance. This additional use of force during the robbery was entirely unnecessary for

the crime’s successful commission and was thus intended to “substantially increase” the

victims’ fear and anxiety by subjecting them to intense or extreme fear and anxiety

beyond what was necessary to commit the offense. Therefore, I agree with the majority

that the trial court did not clearly err when assessing 50 points under OV 7 in Glenn.




5
  For an example of conduct that would satisfy the “conduct designed” category under
OV 7, consider the conduct in People v Mattoon, 271 Mich App 275, 276-278; 721
NW2d 269 (2006), where the defendant, who was convicted of kidnapping, felonious
assault, and possession of a firearm during the commission of a felony, held his girlfriend
at gunpoint for over 9 hours, repeatedly threatened to kill her, removed bullets from the
gun and told her that they had her name on them, and told her to think about what it
would be like when her son came home to yellow tape around the house.



                                            13
                                   V. CONCLUSION

      I disagree with the majority because it errs by holding that the phrase “conduct

designed to substantially increase the fear and anxiety of the victim” must be interpreted

independently and without reference to the other three categories under which OV 7 can

be scored. In doing so, the majority fails to consider the “conduct designed” category in

light of the entirety of the OV 7 statute, the sentencing guidelines statutory scheme, and

the history of the OV 7 statute. Instead, I would hold that to be properly scored under

OV 7, “conduct designed to substantially increase the fear and anxiety of the victim”

must rise to the same class as sadism, torture and excessive brutality, and that the

defendant’s conduct must have been intended to cause a victim intense or extreme fear

and anxiety beyond the fear and anxiety that is necessary to commit the crime at issue.



                                                       Michael F. Cavanagh




                                           14